Citation Nr: 1335077	
Decision Date: 11/01/13    Archive Date: 11/13/13

DOCKET NO.  11-21 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Entitlement to service connection for a left ankle condition.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel


INTRODUCTION

The Veteran had initial active duty for training with the Army Reserve from April 2000 to August 2000 and a period of active duty from August 2004 to February 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.

In his VA Form 9 the Veteran requested a Travel Board Hearing but withdrew the request in August 2012.   In July 2012, the Veteran (through his representative) submitted a statement to the RO which indicated that the he did not wish to pursue his appeal for higher ratings for PTSD and folliculitis as he was satisfied with the increase awarded to him in the May 2012 Supplemental Statement of the Case.  Thereafter, in August 2012 the Veteran's appeal was certified to the Board.  Accordingly, the appeal withdrawal was effective the date the RO received the Veteran's statement and the Board will not address the issues further.  See 38 C.F.R. § 20.204 (b)(3)(2013).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran was not afforded a VA examination in connection with his claim for service connection for a left ankle disorder.  A VA examination is required where the record includes (1) competent evidence of a current disability or continuous symptoms since service; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with a Veteran's service or with another service-connected disability; and (4) lack of sufficient competent evidence upon which the Board can decide the claim.  See 38 U.S.C.A. § 5103A (d)(2013); 38 C.F.R. § 3.159(c)(4)(i)(2013); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In his March 2009 VA Form 21-526 Form, the Veteran claimed that he injured his left ankle in May 2000 while deployed in Iraq.  As an attachment to his July 2011 VA Form 9, the Veteran stated that he sprained his ankle during his deployment in Iraq.  Further, during the March 2012 Decision Review Hearing, the Veteran stated that he injured himself while deployed when he stepped into a pot hole on his way to the gym.  He testified that he did not visit sick call but rather had it examined by a doctor within his compound.  He stated that he was just given aspirin to treat the injury and nothing more.  Post service, the Veteran complained that his ankle bothers him and affects his ability to run, and stand for extended periods of time.  Although there are no complaints about his ankle in the Veteran's service treatment records, the Veteran is competent to provide evidence of the symptoms and events he experienced.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Therefore, the Board finds that the Veteran has met the criteria under 38 U.S.C.A. § 5103 and McLendon and that the claim should be remanded for a VA examination.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination concerning his claim of service connection for a left ankle disorder.  The claims file must be made available to, and reviewed by, the examiner.  All appropriate clinical testing should be conducted.  The examiner should provide a medical opinion that expressly addresses the following:

Whether it is as least as likely as not (a probability of 50 percent or greater) that the Veteran's left ankle disorder began in or is related to service.  

The examiner should accept as true the Veteran's report that he injured his ankle in service.  

Please provide a complete explanation for the opinion.

2.  Ensure the development outlined above has been accomplished, and then readjudicate the claim on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S.S. Toth
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


